 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDa schism which warrants the holding of an election despite a contractexisting between the local and the employer.'Accordingly, for thisreason we find that the contract between the Employer and the Inter-venor, UE, does not bar the instant proceeding.'4.The parties stipulate and we find that the following employees ofthe Employer constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer'splants in Sidney, Ohio, including truckdrivers and group leaders, butexcluding office and clerical employees, nurses, draftsmen, designingengineers, development engineers, timekeepers, shipping and receiv-ing clerks, watchmen, superintendents, general foremen, foremen, as-sistant foremen, chief inspectors, chief of stock control, and all othersupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]3 AC. Lawrence Leather Company,108 NLRB 546;General Electric Apparatus if Serv-ice Shop,110 NLRB 1054.4Member Rodgers concurs in the direction of election herein, but finds it unnecessaryto decide whether there has been a schism Instead, he would refuse to recognize thecontract of the Intervenor as a bar for reasons of broad public policy. Local 776's parentorganization, the UE, was expelled from the Congress of Industrial Organizations becauseof Communist domination.Under these circumstances, the availability of the Board'sprocesses to the Intervenor would not, in Member Rodgers' opinion, effectuate the policiesof the Act nor properly serve the interests of national securityJEWETT& SIIERMANCO.,PETITIONERandWAREHOUSE EMPLOYEESLOCAL UNIONNo.570,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,AFL.Case No. 5-RM-9268. February 7, 1955Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onNovember 8, 1954,1 an election by secret ballot was conducted hereinon November 16, 1954, under the direction and supervision of theRegional Director for the Fifth Region, among the employees in theunit found appropriate by the Board.At the conclusion of the elec-tron, the parties were furnished with a tally of ballots.The tallyshowed that of approximately 102 eligible voters, 91 valid ballots werecounted, of which 33 were for the Union and 58 against. In addition,9 ballots were challenged.On November 22, 1954, the Union filed objections to conduct affect-ing the results of the election.The Regional Director investigated theobjections and on December 8, 1954, issued his report on objections in1110 NLRB 806.111 NLRB No. 80. JEWETT & SHERMAN CO.535which he recommended that the objections be overruled and that acertification of results of election be issued.The-Union objected to the election on the ground that, on the dayprior to the election, the Employer addressed the employees on com-pany time and property calling upon them to vote against the Union,and that this was in violation of the Board's rules.The RegionalDirector found that, although the speech in question was deliveredNovember 15, 1954, between the hours of 8 a. in. and 8:15 a. in. onthe day prior to the election, it was in fact made more than 24 hoursbefore the scheduled start of the election on November 16 at 9: 30a. in.The Regional Director therefore found that the speech didnot come in conflict with the applicable rule as laid down by the Boardin thePeerless Plywoodcase.'He concluded that the Union's objec-tions raised no substantial and material issues.Although in agree-ment with the principle of thePeerless Plywoodrule, the Union, inexcepting to the Regional Director's recommendations, argues, ineffect, that the Employer's speech made on the day prior to the dayof the election, violated the "spirit of the law" even though it wasmade before the beginning of the proscribed 24-hour period.When the Board established thePeerless Plywood rule,it indicatedthat implicit in the rule was its judgment that noncoercive speechesmade prior to the proscribed period will not interfere with the freeelection as sufficient time was allowed for the effect of the speeches tobe neutralized by the impact of other media of employee persuasion.'In view of this judgment, we find no merit in the Union's contentionthat there exist equitable considerations which warrant a departurefrom the rule.Accordingly, we find that, as the Employer's speechwas made more than 24 hours prior to the scheduled time of the elec-tion herein, such speech did not interfere with the election and thatthe Union's objections therefore do not raise substantial and materialissues with respect to the election.We therefore adopt the RegionalDirector's recommendations that the Union's objections be overruledand that a certification of results of election issue.As the Union failed to receive a majority of the valid ballots cast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast forWarehouse Employees Local Union No. 570, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL, and that said labor organization is not the exclusiverepresentative of the Employer's employees in the appropriate unit.]2Peerless Plywood Company,107 NLRB 427.3Indeed, the Board explicitly stated that the rule "does [not] prohibit an employer frommaking(without granting the union an opportunity to reply) campaign speeches on com-pany timeprior to the 24-hour period . .